


Exhibit 10.14

VIACOM
EXCESS 401(k) PLAN
FOR DESIGNATED SENIOR EXECUTIVES

EFFECTIVE JANUARY 1, 2006

Section 1.    Establishment and Purpose of the Plan.

        1.1    Establishment.

        (a)   Effective August 28, 2002, Viacom Inc. established and maintained
an unfunded plan of voluntarily deferred compensation. The plan was known as the
Viacom Excess 401(k) Plan for Designated Senior Executives. The discussion below
refers to Viacom Inc. prior to 2006 as "Old Viacom" and to the Viacom Excess
401(k) Plan for Designated Senior Executives prior to 2006 as the "Old Viacom
Excess 401(k) Plan for Designated Senior Executives."

        (b)   On December 31, 2005, Old Viacom was restructured and separated
into two publicly traded companies — Old Viacom, which was renamed CBS
Corporation, and a new company outside the controlled group of Old Viacom, which
was named Viacom Inc. (EIN 20-3515052). New Viacom Inc. consists principally of
the following businesses: MTV Networks, BET, Paramount Pictures, Paramount Home
Entertainment, and Famous Music. This new plan—the new Viacom Excess 401(k) Plan
for Designated Senior Executives — was created, effective January 1, 2006, to
benefit the employees of the new Viacom Inc. (the "Company" or "Viacom Inc.")
and its participating subsidiaries. Old Viacom approved the spinoff of benefit
liabilities associated with (1) participants in the Old Viacom Excess 401(k)
Plan for Designated Senior Executives who were employees of Old Viacom and its
subsidiaries on December 31, 2005 and were employees of a business which is part
of the new Viacom Inc. controlled group on January 1, 2006 and (2) participants
in the Old Viacom Excess 401(k) Plan for Designated Senior Executives who
terminated employment with Old Viacom and its subsidiaries prior to December 31,
2005 and whose last employment with Old Viacom and its subsidiaries prior to
January 1, 2006 was with a business which is part of the new Viacom Inc.
controlled group on January 1, 2006 (including last employment with the
Paramount Pictures corporate office, but not with the Old Viacom corporate
office). The new Viacom Inc. adopted this new Plan, which was first effective on
January 1, 2006. The amount of any spun-off liabilities was determined under the
terms of the Old Viacom Excess 401(k) Plan for Designated Senior Executives as
in effect on December 31, 2005.

        1.2    Purpose.    The purpose of this Plan is to provide benefits to
Reporting Employees who are participants in the Viacom 401(k) Plan and whose
annual base salary and commissions exceed annual Internal Revenue Code
compensation limits. Under the Plan, an Eligible Employee may, in certain
circumstances, elect to defer receipt of a portion of his Compensation. The Plan
also provides that the Company will, in certain instances, credit the Ongoing
Account of a Participant with an Employer Match. This

1

--------------------------------------------------------------------------------



Plan is intended to comply with Section 409A of the Internal Revenue Code.
However, the Plan remains subject to further modifications once final
Section 409A regulations or Internal Revenue Service guidance has been issued.

        1.3    Reporting Employees.    Participation in this Plan is limited to
employees of an Employer who are Reporting Employees. Any deferrals made under
the Viacom Excess 401(k) Plan by a Reporting Employee prior to the date he
becomes a Reporting Employee shall be transferred to the Plan as of the date
such employee becomes a Reporting Employee. Except as provided to the contrary
herein, any elections made under the Viacom Excess 401(k) Plan by a Reporting
Employee prior to the date his account is transferred to the Plan shall remain
in full force and effect in this Plan.

Section 2.    Definitions.

        The following words and phrases as used in this Plan have the following
meanings:

        2.1    Account.    The term "Account" shall mean a Participant's
individual account, as described in Section 4 of the Plan. For Participants who
have a positive Account as of December 31, 2005, their Account shall equal the
sum of their Grandfathered Account and their Ongoing Account.

        2.2    Board of Directors.    The term "Board of Directors" means the
Board of Directors of the Company.

        2.3    Bonus.    The term "Bonus" means any cash bonus paid under the
Viacom Inc. Short-Term Incentive Plan and any other comparable annual cash bonus
plan sponsored by any Employer.

        2.4    Committee.    The term "Committee" means the Retirement Committee
appointed by the Board of Directors. The Committee may act on its own behalf or
through the actions of its duly authorized delegate.

        2.5    Company.    The term "Company" means Viacom Inc. (EIN
No. 20-3515052).

        2.6    Compensation.    The term "Compensation" means an Eligible
Employee's annual compensation as defined in the Viacom 401(k) Plan, except that
the limitations imposed by Section 401(a)(17) of the Internal Revenue Code of
1986 (as amended) (the "Code") and Bonuses shall not be taken into account.

        2.7    Disability.    A Participant shall be deemed to have incurred a
"Disability" or to be "Disabled" if the Participant was Disabled under the terms
of the Old Viacom Excess 401(k) Plan for Designated Senior Executives as of
December 31, 2004 or if the Participant:

2

--------------------------------------------------------------------------------



        (a)   is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

        (b)   is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the participant's employer.

        (c)   Relationship to Termination. The date a Participant meets the
definition of Disability shall be treated as the date he terminates employment
for purposes of Section 6 of the Plan.

        2.8    Eligible Employee.    The term "Eligible Employee" means an
Employee of an Employer (a) for whom the sum of (1) the rate of annual base
salary for a particular year and (2) actual commissions received for the prior
year, equals or is greater than the annual compensation limit in effect under
Internal Revenue Code Section 401(a)(17) (as adjusted from time to time by the
Committee) for the particular year, (b) who is designated by the Committee as an
employee who is eligible to participate in the Plan, and (c) who is a Reporting
Employee. If an employee becomes an Eligible Employee in any Plan Year, such
employee shall remain an Eligible Employee for all future Plan Years; provided,
however, that the Committee may terminate such employee's eligibility for the
Plan if his annual base salary as of January 1 of any Plan Year is less than the
amount in clause (a) above in effect for the Plan Year in which such employee
initially became an Eligible Employee. All Employees who were Eligible Employees
under the old Viacom Excess 401(k) Plan for Designated Senior Executives
immediately prior to January 1, 2006 swill remain Eligible Employees of this
Plan, subject to this Section 2.8.

        2.9    Employer.    The term "Employer" means the Company and any
affiliate or subsidiary that adopts the Plan on behalf of its Eligible
Employees.

        2.10    Employer Match.    The term "Employer Match" means the amounts
credited to a Participant's Account with respect to a Participant's Excess
Salary Reduction Contributions, calculated using the rate of matching
contributions under the Viacom 401(k) Plan in effect at the time such Plan
contributions are made.

        2.11    Excess Salary Reduction Contributions.    The term "Excess
Salary Reduction Contributions" means the portion of a Participant's
Compensation, excluding any Bonus earned during a Plan Year (after such
Participant has reached any Limitation) that he elects to defer under the terms
of this Plan.

        2.12    Grandfathered Account.    "Grandfathered Account" means the
portion of a Participant's vested Account balance as of December 31, 2004 under
the Old Viacom Excess 401(k) Plan for Designated Senior Executives, adjusted for
earnings (or losses) thereon. The Company will keep appropriate records of the
Grandfathered Account.

3

--------------------------------------------------------------------------------



        2.13    Grandfathered Account Payment Option.    "Grandfathered Account
Payment Option" means the payment option that applies to a Participant's
Grandfathered Account in this Plan (see Section 5.2) and to his Grandfathered
Account in the Viacom Bonus Deferral Plan for Designated Senior Executives. A
Participant's Grandfathered Account Payment Option will be his "Joint Payment
Option" in effect for the Old Viacom Excess 401(k) Plan for Designated Senior
Executives unless and until he changes his Grandfathered Account Payment Option
pursuant to Section 5.2(d)(1).

        2.14    Investment Options.    The term "Investment Options" means the
investment funds available to participants in the Viacom 401(k) Plan, excluding
the Self-Directed Brokerage Account.

        2.15    Limitation.    The term "Limitation" means the limitation on
contributions to defined contribution plans under Code Section 415(c), on
compensation taken into account under Code Section 401(a)(17), or on elective
deferrals under Code Section 401(k)(3) and Code Section 402(g).

        2.16    Old Viacom.    "Old Viacom" shall mean Viacom Inc., EIN
04-2949533, and its successors. Effective January 1, 2006, this entity was
renamed CBS Corporation.

        2.17    Old Viacom Excess 401(k).    "Old Viacom Excess 401(k) Plan"
shall mean the Viacom Excess 401(k) Plan, as sponsored by Old Viacom. Effective
January 1, 2006, this plan was renamed the CBS Excess 401(k) Plan.

        2.18    Old Viacom Excess 401(k) Plan for Designated Senior
Executives.    "Old Viacom Excess 401(k) Plan for Designated Senior Executives"
shall mean the Viacom Excess 401(k) Plan for Designated Senior Executives, as
sponsored by Old Viacom. Effective January 1, 2006, this plan was renamed the
CBS Excess 401(k) Plan for Designated Senior Executives.

        2.19    Ongoing Account.    "Ongoing Account" means the portion of a
Participant's Account other than his Grandfathered Account.

        2.20    Ongoing Account Payment Option.    "Ongoing Account Payment
Option" means the payment option that applies to a Participant's Ongoing Account
in this Plan (see Section 5.2) and to his Ongoing Account in the Viacom Bonus
Deferral Plan for Designated Senior Executives. A Participant's Ongoing Account
Payment Option in effect for the Old Viacom Excess 401(k) Plan, if any, shall
continue in effect under this Plan and shall be irrevocable.

        2.21    Participant.    The term "Participant" means an Eligible
Employee who elects to have Excess Salary Reduction Contributions made to the
Plan.

        2.22    Plan.    The term "Plan" means the Viacom Excess 401(k) Plan for
Designated Senior Executives as set forth herein, as amended from time to time.

4

--------------------------------------------------------------------------------



        2.23    Reporting Employee.    "Reporting Employee" means an Eligible
Employee who is identified by the Company as a reporting person for purposes of
Section 16 of the Securities and Exchange Act of 1934 or any employee of an
Employer who is eligible to participate in the Plan and whose securities may be
attributable to a Reporting Employee for purposes of Section 16 of the
Securities and Exchange Act of 1934.

        2.24    Viacom 401(k) Plan.    "Viacom 401(k) Plan" means, effective
January 1, 2006, the Viacom 401(k) Plan sponsored by the Company.

Section 3.    Participation.    

        3.1    Designation of Eligible Employees.    All employees who were
Eligible Employees under the Old Viacom Excess 401(k) Plan for Designated Senior
Executives immediately prior to January 1, 2006 will remain Eligible Employees,
subject to Section 2.8. Beginning January 1, 2006, each month the Committee will
designate in its sole discretion those employees who satisfy the terms of
Section 2.8 as eligible to participate in the Plan.

        3.2    Election to Participate.    An Eligible Employee must elect to
participate in the Plan. An Eligible Employee may elect, at any time after
becoming eligible, to begin participation and to commence making Excess Salary
Reduction Contributions during the Plan Year by filing an election with the
Committee in accordance with this Section 3 and the rules and regulations
established by the Committee. For the election to be effective during the Plan
Year in which an individual first becomes an Eligible Employee, the election
must be made not later than 30 days after the date he first becomes an Eligible
Employee. For the election to be effective during any subsequent Plan Year, the
election must be made not later than December 31 of the immediately preceding
Plan Year. The election will be effective on a prospective basis beginning with
the first eligible payroll period, or as soon as administratively practicable
thereafter following receipt of the election by the Committee.

        3.3    Amendment or Suspension of Election.    Participants may change
(including, suspend) their existing Excess Salary Reduction Contribution
election under this Plan by filing a new election in accordance with the
prescribed administrative guidelines, not later than December 31 of the
preceding Plan Year. Such change will be effective on a prospective basis
beginning with the first payroll period of the Plan Year following receipt of
the new election by the Committee, or as soon as administratively practicable
following receipt of the new election by the Committee. A Participant will not
be permitted to make up suspended Excess Salary Reduction Contributions, and
during any period in which a Participant's Excess Salary Reduction Contributions
are suspended, the Employer Match to the Plan will also be suspended.

        3.4    Amount of Elections.    

        Each election filed by an Eligible Employee must specify the amount of
Excess Salary Reduction Contributions in a whole percentage between 1% and 15%
of the

5

--------------------------------------------------------------------------------



Participants' Compensation, excluding any Bonus. Except as described otherwise
in this Section 3.4, no Eligible Employee shall be permitted during any Plan
Year to make Excess Salary Reduction Contributions at a rate that exceeds the
rate of his Before-Tax Contributions to the Viacom 401(k) Plan as in effect
immediately preceding the time that the Eligible Employee actually commences
Excess Salary Reduction Contributions to this Plan for that particular Plan
Year.

Section 4.    Employer Match.    

        An Employer Match will be credited approximately every two weeks to a
Participant's Ongoing Account with respect to the eligible portion of Excess
Salary Reduction Contributions of such Participant. The portion of a
Participant's Excess Salary Reduction Contributions eligible for a match shall
be limited to the first 5% of Compensation contributed each pay period. In
general, the portion of a Participant's Excess Salary Reduction Contributions
eligible for a match shall be based on Compensation up to an annual maximum
amount of $750,000. However, special limits on annual Compensation are set out
in Appendix A.

Section 5.    Individual Account.    

        5.1    Creation of Accounts.    The Company will maintain an Ongoing
Account in the name of each Participant. Each Participant's Ongoing Account will
be credited with the amount of the Participant's Excess Salary Reduction
Contributions, and Employer Match, if any, made in all Plan Years. The Company
will also maintain a Grandfathered Account for Participants who have a vested
Account Balance as of December 31, 2004 under the Old Viacom Excess 401(k) Plan
for Designated Senior Executives.

        5.2    Election of Payment Option.    

        (a)   Any Grandfathered Account Payment Option shall continue to apply
to a Participant's Grandfathered Account until changed by the Participant in
accordance with this Section 5.

        (b)   Any Eligible Employee who does not have an Ongoing Account Payment
Option shall elect an Ongoing Account Payment Option at the same time that the
Participant files his initial election to commence participation in the Plan
pursuant to Section 3.2.

        (c)   (1) A Participant may elect to receive his Ongoing Account under
either of the following Payment Options: (i) a single lump sum; or (ii) annual
payments over a period of two, three, four or five years beginning, in either
case, the later of (I) on or about January 31 of the calendar year immediately
following the end of the Plan Year in which the Participant terminates
employment, or (II) as soon as practicable following the first of the month
following or coincident with the six-month anniversary of the Employee's
separation from service, within the meaning of Code Section 409A. If no

6

--------------------------------------------------------------------------------



Ongoing Account Payment Option election is made in accordance with the terms of
the Plan or under the Viacom Bonus Deferral Plan for Designated Senior
Executives, a Participant shall be deemed to have elected to receive his Ongoing
Account in a single lump sum to be paid the later of (i) on or about January 31
of the calendar year immediately following the end of the Plan Year in which the
Participant terminates employment or (ii) as soon as practicable following the
first of the month following or coincident with the six-month anniversary of the
Employee's separation from service, within the meaning of Code Section 409A,
unless the Participant elects to be paid on or about January 31 of the 2nd, 3rd,
4th or 5th calendar year following the year in which the Participant terminates
employment. If a Participant elects to receive annual payments over a period of
two or more years, such annual payments shall be made in substantially equal
annual payments, unless the Participant designates, at the time of making his
Ongoing Account Payment Option election, a specific percentage of his Ongoing
Account to be distributed in each year. All specified percentages must be a
whole multiple of 10% and the total of all designated percentages must be equal
to 100%.

        (2)   A Participant may elect to receive his Grandfathered Account under
either of the following Payment Options: (i) a single lump sum; or (ii) annual
payments over a period of two, three, four or five years beginning on or about
January 31 of the calendar year immediately following the end of the Plan Year
in which the Participant terminates employment. If no Grandfathered Account
Payment Option election is made in accordance with the terms of the Plan or
under the Viacom Bonus Deferral Plan for Designated Senior Executives, a
Participant shall be deemed to have elected to receive his Grandfathered Account
in a single lump sum on or about January 31 of the calendar year immediately
following the end of the Plan Year in which the Participant terminates
employment. If a Participant makes a Grandfathered Account Payment Option
election to receive payments in a single lump sum, such lump sum shall be
payable on or about January 31 of the calendar year immediately following the
end of the Plan Year in which the Participant terminates employment, unless the
Participant elects to be paid on or about January 31 of the 2nd, 3rd, 4th or 5th
calendar year following the year in which the Participant terminates employment.
If a Participant elects to receive annual payments over a period of two or more
years, such annual payments shall be made in substantially equal annual
payments, unless the Participant designates, at the time of making his
Grandfathered Account Payment Option election, a specific percentage of his
Grandfathered Account to be distributed in each year. All specified percentages
must be a whole multiple of 10% and the total of all designated percentages must
be equal to 100%.

Example 1:    If a Participant (i) elects (or is deemed to elect) a
Grandfathered Account or Ongoing Account Payment Option that provides for a lump
sum payment in the year following the Plan Year in which he terminates
employment and (ii) terminates employment in February 2006, such lump sum shall
be paid on or about January 31, 2007. A Participant alternatively could
designate January 31 of 2008, 2009, 2010 or 2011 in which to receive his lump
sum.

Example 2:    If a Participant (i) elects a Grandfathered Account or Ongoing
Account Payment Option that provides for annual payments over a period of four
years and (ii)

7

--------------------------------------------------------------------------------



terminates employment in February 2006, the first installment from his
Grandfathered Account and his Ongoing Account will be paid on or about
January 31, 2007 and the subsequent payments will be made on or about January 31
of 2008 through 2010. Each payment on or about January 31 of 2007 through 2010
will be comprised of approximately 25% of the Participant's Grandfathered or
Ongoing Account as of December 31 of the calendar year in which the Participant
terminates employment. A Participant alternatively could designate 10% of his
Grandfathered or Ongoing Account to be distributed in January 2007, 20% in
January 2008, 30% in January 2009 and 40% in January 2010; or, any other
combination of percentages that totals 100%.

Example 3:    If a Participant (i) elects (or is deemed to elect) a
Grandfathered Account or Ongoing Account Payment Option that provides for a lump
sum payment in the year following the Plan Year in which the Participate
terminates employment and (ii) terminates employment in October 2006, his
Grandfathered Account lump sum shall be paid on or about January 31, 2007 and
his Ongoing Account lump sum shall be paid in May 2007 (as soon as
administratively practicable following 6 months after his termination of
employment).

Example 4:    If a Participant (i) elects a Grandfathered Account or Ongoing
Account Payment Option that provides for annual payments over a period of four
years and (ii) terminates employment in August 2006, the first installment from
his Grandfathered Account will be paid on or about January 31, 2007 and the
subsequent payments will be made on or about January 31 of 2008 through 2010.
Each payment on or about January 31 of 2007 through 2010 will be comprised of
approximately 25% of the Participant's Grandfathered Account as of December 31
of the calendar year in which the Participant terminates employment. The first
installment from his Ongoing Account will be paid in March 2007 (as soon as
administratively practicable following 6 months after his termination of
employment) and each subsequent payment made in January of 2008 through 2010
will be comprised of approximately 25% of the Participant's Ongoing Account as
of the Participant's date of termination.

        (d)   Changes.

        (1)    Grandfathered Account.    With respect to a Grandfathered
Account, a Participant may change his Grandfathered Account Payment Option no
more than three times over the course of his employment with the Company or any
affiliate. A Participant may change an existing Grandfathered Account Payment
Option only one time in any calendar year. Any change of a Participant's
existing Grandfathered Account Payment Option election made less than six months
prior to the Participant's termination of employment for any reason shall be
null and void and the Participant's last valid Grandfathered Account Payment
Option shall remain in effect.

        5.3    Investments.    

        (a)   All Excess Salary Reduction Contributions will be credited through
December 31st of the calendar year in which the Participant terminates
employment with an amount equal to such amount which would have been earned had
such contributions

8

--------------------------------------------------------------------------------



been invested in the same Investment Options and in the same proportion as the
Participant may elect, from time to time, to have his Salary Reduction
Contributions invested under the Viacom 401(k) Plan; or if no such election has
been made, in the Plan's stable value fund as designated by the Committee. All
Matching Employer Contributions will be credited through December 31st of the
calendar year in which the Participant terminates employment with an amount
equal to such amount which would have been earned had such contributions been
invested in the Viacom Company Stock Fund in the Viacom 401(k) Plan unless the
Participant has transferred any portion of that account to another Investment
Option.

        (b)   If a Participant elects (or is deemed to elect) a single lump sum
Grandfathered Account or Ongoing Account Payment Option payable in the first
calendar year following the calendar year in which the Participant terminates
employment and such payment is made on or about January 31 of the calendar year
immediately following the end of the Plan Year in which the Participant
terminates employment, no additional adjustments will be made to the
Participant's Grandfathered Account or Ongoing Account after December 31st of
the calendar year in which the Participant terminates employment. If however,
payment of the Participant's Ongoing Account cannot be made until at least the
six-month anniversary of the Employee's separation from service within the
meaning of Code Section 409A, the Participant's Ongoing Account shall be
credited with earnings based on the rate of return in the Plan's stable value
fund as designated by the Committee beginning January 1st of the calendar year
following the year in which the Participant terminates employment and continuing
through the end of the month of such six-month anniversary. If a Participant
elects a single lump sum Grandfathered Account or Ongoing Account Payment Option
payable in the second, third, fourth or fifth calendar year following the
calendar year in which the Participant terminates employment, the Participant'
Grandfathered Account or Ongoing Account shall be credited with earnings based
on the rate of return in the Plan's stable value fund as designated by the
Committee beginning January 1st of the calendar year following the year in which
the Participant terminates employment and continuing through December 31st of
the calendar year immediately preceding the calendar year in which the single
lump sum is paid.

        (c)   If a Participant elects annual payments, no additional adjustments
will be made to any amount payable in the first calendar year following the year
in which the Participant terminates employment. If, however, payment of the
first installment of a Participant's Ongoing Account cannot be made until at
least the six-month anniversary of the Employee's separation from service within
the meaning of Code Section 409A, the Participant's Ongoing Account shall be
credited with earnings based on the rate of return in the Plan's stable value
fund as designated by the Committee beginning January 1st of the calendar year
following the year in which the Participant terminates employment and continuing
through the end of the month of such six-month anniversary. For any annual
payments made in the second, third, fourth or fifth year following the calendar
year in which the Participant terminates employment, the Participant's
Grandfathered or Ongoing Account shall be credited with earnings based on the
rate of return in the Plan's stable value fund as designated by the Committee
beginning January 1st of the calendar year

9

--------------------------------------------------------------------------------



following the year in which the Participant terminates employment and continuing
through December 31st of the calendar year immediately preceding the calendar
year in which each payment is made.

        (d)   No provision of this Plan shall require the Company or the
Employer to actually invest any amounts in any fund or in any other investment
vehicle.

        5.4    Account Statements.    Each Participant will be given, at least
annually, a statement showing (a) the amount of all Contributions, (b) the
amount of Employer Match, if any, made with respect to his Account for such Plan
Year, and (c) the balance of the Participant's Account after crediting
Investments.

Section 6.    Payment.    

        6.1    Payment on Account of Termination of Employment For Reasons Other
Than Disability.    A Participant (or a Participant's beneficiary) shall be paid
the balance in his Grandfathered Account or Ongoing Account following
termination of employment in accordance with the Grandfathered Account or
Ongoing Account Payment Option in effect with respect to the Participant.

        6.2    Payment on Account of Disability.    A Participant (or a
Participant's beneficiary) shall be paid the balance in his Grandfathered
Account or Ongoing Account following the date he meets the definition of
Disability in accordance with the Grandfathered Account or Ongoing Account
Payment Option in effect with respect to the Participant. If a Participant no
longer meets the definition of Disability and returns to work with an Employer,
no further payments shall be made on account of the prior Disability, and
distribution of his remaining Grandfathered Account or Ongoing Account shall be
made as otherwise provided in this Section 6 at the time of his subsequent
termination of employment.

Section 7.    Nature of Interest of Participant.    

        Participation in this Plan will not create, in favor of any Participant,
any right or lien in or against any of the assets of the Company or any
Employer, and all amounts of Compensation deferred here under shall at all times
remain an unrestricted asset of the Company or the Employer. A Participant's
rights to benefits payable under the Plan are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, or encumbrance.
All payments hereunder shall be paid in cash from the general funds of the
Company or applicable Employer and no special or separate fund shall be
established and no other segregation of assets shall be made to assure the
payment of benefits hereunder. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between any Employer and a Participant
or any other person, and the Company's and each Employer's promise to pay
benefits hereunder shall at all times remain unfunded as to the Participant.

10

--------------------------------------------------------------------------------



Section 8.    Hardship Distributions.

        8.1    Hardship Definition.    A Participant may request the Committee
to accelerate distribution of all or any part of the value of his Account solely
for the purpose of alleviating an immediate financial emergency. For purposes of
this Section 8.1, such an immediate financial emergency shall mean a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant's spouse, or a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. This requirement is met only if the amounts distributed with
respect to an emergency do not exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant's assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship),
including loans and withdrawals from the Viacom 401(k) Plan.

        8.2    Committee Discretion.    The Committee may request that the
Participant provide certifications and other evidence of qualification for such
emergency hardship distribution as it determines appropriate. The decision of
the Committee with respect to the grant or denial of all or any part of such
request shall be in the sole discretion of the Committee, whether or not the
Participant demonstrates that an immediate financial emergency exists, and shall
be final and binding and not subject to review.

Section 9.    Beneficiary Designation.

        A Participant's beneficiary designation for this Plan will automatically
be the same as the Participant's beneficiary designation recognized under the
Viacom 401(k) Plan, unless a separate Designation of Beneficiary Form for this
Plan has been properly filed.

Section 10.    Administration.

        10.1    Committee.    This Plan will be administered by the Committee,
the members of which will be selected by the Board of Directors.

        10.2    Powers of the Committee.    The Committee's powers will include,
but will not be limited to, the power:

        (a)   to determine who are Eligible Employees for purposes of
participation in the Plan;

        (b)   to interpret the terms and provisions of the Plan and to determine
any and all questions arising under the Plan, including without limitation, the
right to remedy

11

--------------------------------------------------------------------------------



possible ambiguities, inconsistencies, or omissions by a general rule or
particular decision;

        (c)   to adopt rules consistent with the Plan; and

        (d)   to approve certain amendments to the Plan.

        10.3    Claims Procedure.    The Committee shall have the exclusive
right to interpret the Plan and to decide any and all matters arising
thereunder.

        (a)   Claim for Benefit.    Claims as to the amount of any distribution
or method of payment under the Plan must be submitted in writing to the
Committee. The Committee shall notify the Participant of its decision by written
or electronic notice, in a manner calculated to be understood by the
Participant. The notice shall set forth:

        (1)   the specific reasons for the denial of the claim;

        (2)   a reference to specific provisions of the Plan on which the denial
is based;

        (3)   a description of any additional material or information necessary
to perfect the claim and an explanation of why such material or information is
necessary; and

        (4)   an explanation of the Plan's claims review procedure for the
denied or partially denied claim and any applicable time limits, and a statement
that the Participant has a right to bring a civil action under Section 502(a) of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA")
following an adverse benefit determination on review.

        Such notification shall be given within 90 days after the claim is
received by the Committee (or within 180 days, if special circumstances require
an extension of time for processing the claim, and provided written notice of
such extension and circumstances and the date a decision is expected is given
the Participant within the initial 90-day period). The time period begins when
the claim is filed, regardless of whether the Plan has all of the information
necessary to decide the claim at the time of filing. A claim is considered
approved only if its approval is communicated in writing to the Participant.

        (b)    Review or Denial of Claim.    Upon denial of a claim in whole or
in part, a Participant shall have the right to submit a written request to the
Committee for a full and fair review of the denied claim. A request for review
of a claim must be submitted within 60 days of receipt by the Participant of
written notice of the denial of the claim. If the Participant fails to file a
request for review within 60 days of the denial notification, the claim will be
deemed abandoned and the Participant precluded from reasserting it. Also, if the
Participant is not provided a notice of denial, the Participant may submit a
written request for review to the Committee.

12

--------------------------------------------------------------------------------



        The Participant shall have, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Participant's claim for benefits. The Participant may submit written
comments, documents, records, and other information relating to the claim for
benefits. The review shall take into account all comments, documents, records,
and other information submitted by the Participant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. Failure to raise issues or present evidence on
review will preclude those issues or evidence from being presented in any
subsequent proceeding or judicial review of the claim.

        (c)    Decision by the Committee.    The Committee will advise the
Participant of the results of the review within 60 days after receipt of the
written request for review (or within 120 days if special circumstances require
an extension of time for processing the request, and if notice of such extension
and circumstances is given to such Participant within the initial 60 day
period).

        The decision on review shall be in written or electronic form, in a
manner calculated to be understood by the Participant. The notice shall set
forth:

        (1)   the specific reasons for the denial of the appeal of the claim;

        (2)   the specific reference to pertinent provisions of the Plan on
which the denial is based;

        (3)   a statement that the Participant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Participant's claim for benefits;

        (4)   a statement describing any voluntary appeal procedures offered by
the Plan (if any) and the Participant's right to obtain the information about
such procedures and a statement of the Participant's right to bring an action
under Section 502(a) of ERISA.

        To the extent of its responsibility to review the denial of benefit
claims, the Committee shall have full authority to interpret and apply in its
discretion the provisions of the Plan. The Committee may request a meeting to
clarify any matters deemed appropriate.

        A Participant, beneficiary, or other individual alleging a violation of
or seeking any remedy under any provision of ERISA shall also be subject to the
claims procedure described in this Section 10.3. Any such claim shall be filed
within one year of the time the claim arises or it shall be deemed waived and
abandoned. Also, any suit or legal action will be subject to a one-year
limitation period, measured from the date a claim arises and tolled during the
period that any claim is pending under the claims procedures of this
Section 10.3.

13

--------------------------------------------------------------------------------



        10.4    Finality of Committee Determinations.    Determinations by the
Committee and any interpretation, rule, or decision adopted by the Committee
under the Plan or in carrying out or administering the Plan shall be final and
binding for all purposes and upon all interested persons, their heirs, and
personal representatives.

        10.5    Severability.    If a provision of the Plan shall be held
illegal or invalid, the illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included in the Plan.

        10.6    Governing Law.    The provisions of the Plan shall be governed
by and construed in accordance with the laws of the State of New York, to the
extent not preempted by the laws of the United States.

        10.7    Gender.    Wherein used herein, words in the masculine form
shall be deemed to refer to females as well as males.

Section 11.    No Employment Rights.

        No provisions of the Plan or any action taken by the Company, the Board
of Directors, or the Committee shall give any person any right to be retained in
the employ of any Employer, and the right and power of the Company to dismiss or
discharge any Participant is specifically reserved.

Section 12.    Amendment, Suspension, and Termination.

        The Committee shall have the right to amend the Plan at any time, unless
provided otherwise in the Company's governing documents. The Board of Directors
shall have the right to suspend or terminate the Plan at any time. No amendment,
suspension or termination shall, without the consent of a Participant, adversely
affect the value of such Participant's Account. In the event the Plan is
terminated, the Committee shall continue to administer the Plan in accordance
with the relevant provisions thereof.

14

--------------------------------------------------------------------------------



Appendix A — Special Limits on Annual Compensation

Notwithstanding the provisions of Section 4 of the Plan, the following special
limits on annual Compensation shall apply:

•For Employees eligible as of December 31, 1995 under the Old Viacom Excess
401(k) Plan and whose Compensation for the 1995 Plan Year exceeded $750,000, the
maximum annual Compensation for the 1996 Plan Year and each subsequent Plan Year
eligible for Employer Match shall be the Employee's Compensation under the Old
Viacom Excess 401(k) Plan for the 1995 Plan Year.

•For a Participant who is also a full-time employee of CBS Corporation or a
member of its controlled group and a participant in the Old Viacom 401(k) Plan
and the Old Viacom Excess 401(k) Plan or the Old Viacom Excess 401(k) Plan for
Designated Senior Executives on and after January 1, 2006, the maximum annual
Compensation for the 2006 Plan Year and each subsequent Plan Year eligible for
Employer Match shall be $375,000.

15

--------------------------------------------------------------------------------




